Response to Applicant’s Arguments
	Applicant’s arguments filed 1/18/2022 have been fully considered, and they are persuasive.
			Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: determining, for a set of frames, a simulation to be performed on particles located in a domain, the simulation including an incompressibility constraint, and the set of frames including at least a first frame and a second frame; obtaining, for a first frame, motion information of each particle located in the domain, the motion information including a first position and a first velocity; and determining a final position and a final velocity of each particle in the domain at an end of the first frame based at least in part on the motion information, a density tensor, and a rigid body mask tensor; outputting the final position and the final velocity of each particle in the domain for use in the second frame; and performing the simulation for the first frame and the second frame based at least in part on the final position and the final velocity of each particle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616